Case 3:17-cv-00795-MMH-MCR Document 68 Filed 06/20/19 Page 1 of 1 PageID 475



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT D. KORNAGAY,

                  Plaintiff,

v.                                         Case No. 3:17-cv-795-J-34MCR

OFFICER T. DIEDEMAN, et al.

               Defendants.
______________________________

                                   ORDER

      Before the Court is Plaintiff’s Notice of Dismissal as to

Defendant Demetris Avants (Doc. 67). Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.    All   claims   against   Defendant    Demetris    Avants   are

DISMISSED without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i).

      2.    The Clerk is directed to terminate Defendant Demetris

Avants as a party to this case.

      DONE AND ORDERED at Jacksonville, Florida, this 20th day of

June, 2019.




caw 6/19
c:
Counsel of Record
